DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 8/11/2022.  
Claims 1, 3, 5, 7, 8, 10, 12, 13, 15-17 and 19 have been amended.  Claims 2, 11, 14 and 23 have been canceled.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(Currently Amended) A method for initializing a single electronic subscriber identity module (eSIM) installed in an Internet-of-Things (IoT) device, comprising:
selecting, by the IoT device, a first bootstrap profile out of a plurality of bootstrap profiles configured on the single eSIM;
allocating, by the IoT device, at least one first international mobile subscriber identity (IMSI) from a range of IMSIs to the first bootstrap profile, wherein allocating the at least one first IMSI further includes selecting the at least one first IMSI from the first bootstrap profile when a current mobile country code (MCC) is different from a MCC set for the set IoT device;
activating, by the IoT device, the first bootstrap profile;
attempting, by the IoT device, to connect to a first cellular network through the allocated at least one first IMSI;
responsive to inability to connect
	selecting, by the IoT device, a second bootstrap profile, out of the plurality of bootstrap profiles, to connect to the cellular network through an allocated at least one second IMSI;
	activating, by the IoT device, the second bootstrap profile; and
	attempting to connect to the cellular network through the allocated at least one second IMSI from a range of IMSIs to the second bootstrap profile;
upon successful connection to the cellular network through either the first IMSI or the second IMSI;
	receiving an over-the-air(OTA) message, the OTA message includes a new profile selected by a central server;
	loading the new profile onto the IoT device; and
updating the IoT device with a new permanent IMSI; and
establishing a connection with the central server based on the permanent IMSI when the IoT device is connected to the cellular network.  
(Currently Amended)  The method of claim 1, wherein the second cellular network is different than the first cellular network.  
8.  (Currently Amended)  The method of claim 1, wherein each selected profile out of the plurality of profiles includes parameters allowing connection between the IoT device and a respective cellular network.  
18.  (Currently Amended)  The device of claim 13, wherein the number of IMSIs is an integer number greater than 1.  
22.  (Currently Amended)  The device of claim 13, wherein the new permanent IMSI number is selected based on at least optimal cost and network connectivity.  

Allowable Subject Matter
Claims 1, 3-8, 10, 12, 13, 15-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 8/11/2022, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  
The closest prior arts of record continue to be Li et al. (US-2016/0246611) and Bruner et al. (US-2016/0174069), however the Examiner agrees with the Applicant’s assessment regarding the differences between the cited prior art and independent claims 1, 12 and 13.  
The Examiner would also point to Pazhyannur (US-2021/0112413) which provides for a process for onboarding wireless devices to a private network (Abstract) that includes a bootstrapping process (Page 1 [0009]) for an eSIM with a range of IMSIs (Page 3 [0030]), but it is noted that Pazhyannur fails to qualify as prior art as the earliest effective filing date of the instant invention is earlier that Pazhyannur.  
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated 7/16/2021, 10/21/2021, 2/23/2022, 8/11/2022 and during the interviews held on 12/1/2021 and 8/9/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646